EXHIBIT 10.1




AGREEMENT AND RELEASE




This Agreement and Release ("Agreement") is made by and between GigaBeam
Corporation (the "Company") and Louis S. Slaughter ("Director") as of April 25,
2008 (the “Effective Date”).




BACKGROUND




        

WHEREAS, Director was employed by the Company as its Chief Executive Officer,
pursuant to the terms of an Employment Agreement, dated July 12, 2004, which
expired in October 2007;




WHEREAS, Director also served as the Company’s Treasurer and Assistant
Secretary;




WHEREAS, Director continued to serve as the Company’s Chief Executive Officer,
Treasurer and Assistant Secretary after the expiration of his Employment
Agreement without a written agreement governing this employment arrangement
through November 28, 2007;




WHEREAS, Director currently serves as a director on the Company’s Board of
Directors (the “Board”);




WHEREAS, Director wishes to now resign from his position as a director of the
Company’s Board; and




WHEREAS, the parties hereto desire to set forth their respective rights and
obligations with respect to Director’s transition from the Company to pursue new
opportunities.




NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and intending to be legally bound hereby, the undersigned parties to this
Agreement hereby agree as follows:




        1.

Resignation and Appointment. Director hereby confirms his resignation as a
director of the Company’s Board as of the Effective Date (the "Resignation
Date").




        2.

Consideration.  




(a)

Compensation. The Company and Director agree that salary paid to Director
through the Effective Date was to compensate him for his services performed
through such date and no further salary will be paid after execution of this
Agreement.




            (b)

Benefits. The Company will maintain Director's health care coverage for Director
and his dependents, with substantially the same benefits as he and his family
now receive, for 12 months following the Effective Date.




(c)

Repayment of Obligations to Director. The Company acknowledges that it
previously issued to Director an outstanding promissory note in the principal
amount of $65,000 (the “Existing Note”), which represents amounts previously
loaned by Director to the Company. The Existing Note bears interest at the rate
of 7% per annum and will remain outstanding.  The Existing Note is hereby
amended to provide for the following repayment schedule which the Company will
use its best efforts to meet:  $4,500 plus accrued interest will be paid on June
30, 2008; thereafter the Company will pay Director $6,500 plus accrued interest
at the end of each calendar quarter thereafter until the Existing Note is paid
in full. Failure by the Company to make payments on the Note pursuant to the
schedule in





--------------------------------------------------------------------------------

this Section will not constitute default under the Note.  Nothing in this
Agreement will effect the enforceability of the Note.




(d)

The Company will issue Director a Note that is attached to this Agreement as
Exhibit A and is incorporated herein by reference.  The Note will be secured by
300,000 shares of the Company’s common stock as evidenced in the Stock Escrow
Agreement attached to this Agreement as Exhibit B and incorporated herein by
reference.




(e)

The Company will issue Director a Common Stock Purchase Warrant to purchase
250,000 shares of the Common Stock of the Company (the “Warrant”). The form of
the Warrant that is attached to this Agreement as Exhibit C and is incorporated
herein by reference.  




        3.

Confidential Information. Director shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
in accordance with the Company Invention Rights and Non-Disclosure Agreement
previously executed by Director for one year following execution of this
Agreement.




        4.

Payment of Salary. With the exception of the payments in Section 2 of this
Agreement, Director acknowledges and represents Director has received all sums
which are, were, or may in the future be owing by the Company by way of salary,
commissions, bonus, allowances, vacation pay, holiday pay, benefits or any other
claim of any nature whatsoever pursuant to any law, contract, policy, plan,
regulation, decree, or practice whatsoever.




        5.

Release of Claims by Director. Director agrees that the consideration to be paid
or issued to Director pursuant to this Agreement represents settlement in full
of all outstanding obligations owed to Director by the Company. Director and his
respective past, present and future administrators, affiliates, agents, assigns,
attorneys, directors, employees, executors, heirs, insurers, parents, partners,
predecessors, representatives, servants, successors, transferees, and all
persons acting by, through, under or in concert with any of them hereby
absolutely and irrevocably releases, waives, relinquishes, renounces and
discharges forever the Company and its past, present and future administrators,
affiliates, agents, assigns, attorneys, directors, employees, employers,
executors, heirs, insurers, officers, managers, parents, partners, predecessors,
representatives, servants, shareholders, subpartners, subsidiaries, successors,
transferees, underwriters, clients, customers, and each of them, and all persons
acting by, through, under or in concert with any of them from any claims,
obligations or amounts due to him arising from any omissions, acts or facts that
have occurred up until and including the Effective Date including, without
limitation,




         

   (a)

any and all claims relating to or arising from Director's employment
relationship with the Company and the modification of that relationship set
forth in this Agreement;




               (b)

any and all claims relating to, or arising from, Director's right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for breach of contract, fraud, or misrepresentation;




               (c)

any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage, unfair business
practices, defamation, libel, slander, negligence, invasion of privacy, and
conversion,




               (d)

any and all claims for violation of any federal or state law;





--------------------------------------------------------------------------------




               (e)

any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and




               (f)

any and all claims for notice of termination of employment, compensatory
indemnity in lieu of notice of termination of employment, severance pay,
contractual or extra-contractual damages, salary, bonus, allowances, vacation
pay, holiday pay or any other claim of any nature whatsoever pursuant to any
law, contract, policy, plan, regulation, decree, or practice whatsoever.




Director agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release shall expressly exclude all obligations incurred under
this Agreement.




      

6.

Release of Claims by the Company. In consideration of the Director’s release of
the Company, his resignation from the Board of Directors of the Company and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, consistent with state and federal law, the Company and its
respective past, present and future administrators, affiliates, agents, assigns,
attorneys, directors, officers, employees, executors,  insurers, partners,
predecessors, representatives, servants, successors, transferees, and all
persons acting by, through, under or in concert with any of them hereby
absolutely and irrevocably releases, waives, relinquishes, renounces and
discharges forever Director and his respective past, present and future
administrators, affiliates, agents, assigns, attorneys, directors, employees,
executors, heirs, insurers, parents, partners, predecessors, representatives,
servants, successors, transferees, and each of them and all persons acting by,
through, under or in concert with any of them from any claims, obligations or
amounts due to the Company arising from any omissions, acts or facts that have
occurred up until and including the Effective Date including, without
limitation,




         

(a)

any and all claims relating to or arising from Director's employment
relationship with the Company and the modification of that relationship set
forth in this Agreement;

               

               

(b)

any and all claims for breach of contract, both express and implied; breach of a
covenant of good faith and fair dealing, both express and implied; promissory
estoppel; negligent or intentional infliction of emotional distress; negligent
or intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, invasion of privacy, and conversion,




(c)

any and all claims for violations of any federal or state law;




             

(d)

any and all claims arising out of any other laws and regulations relating to
employment; and




             

(e)

any and all claims arising out of Director’s performance and as an officer of
the Company.




The Company agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release shall expressly exclude all obligations incurred under
this Agreement.





--------------------------------------------------------------------------------




      

7.

No Pending or Future Lawsuits. Each of the Company and Director represents that
neither party has any lawsuits, claims, or actions pending in such party’s name,
or on behalf of any other person or entity, against the other party or any other
person or entity referred to herein. The Company and Director each also
represents that neither party presently intends to bring any claims on such
party’s own behalf or on behalf of any other person or entity against the other
party or any other person or entity referred to herein except as may be
necessary to enforce the terms of this Agreement.




        

8.

Non-Competition/Non-Solicitation.




(a)

Director acknowledges and recognizes the highly competitive nature of the
Company’s business and that Director’s position with the Company and access to
the Company’s confidential records and proprietary information renders Director
special and unique.  In consideration of payments made and to be made by the
Company to Director pursuant to this Agreement (including, without limitation,
pursuant to Section 2 hereof), Director agrees that for a period of one year
after the Effective Date, Director will not, directly or indirectly, in the
United States or any other place in which the Company then does business, engage
in, or be affiliated in any manner with any individual, partnership, venture,
unincorporated association, organization, syndicate, corporation, limited
liability company, or other entity, trust and trustee, executor, administrator
or other legal or personal representative, or any government or agency or
political subdivision thereof (any of the foregoing, a “Person”) engaged in, the
business of manufacturing, marketing, and/or selling (A) "wireless fiber optics"
WiFiber® technology; or (B) any other product categories the Company is actively
manufacturing, marketing, and/or selling as of the Effective Date (the “Business
of the Company”). Notwithstanding the foregoing, the Company acknowledges that
Director is a stockholder in Loea Corporation, a competitor of the Company, and
its parent company, Trex Enterprises Corporation. The Company hereby waives any
violation of the provisions of this Section 7(a) arising out of Director’s
ownership of such shares of outstanding capital stock of Loea Corporation and
Trex Enterprises Corporation or any successor thereto.




(b)

Non-Solicitation/Non-Piracy. For a period of one year after the Effective Date,
Director will not, directly or indirectly, for his own account or for the
benefit of any Person or entity:




(i)

solicit, service, contact, or aid in the solicitation or servicing of any Person
or entity which is or was a customer, prospective customer, client, prospective
client, contractor, subcontractor or supplier of the Company or its affiliates
within three (3) years prior to Director’s Resignation Date ("Company
Customers/Clients"), for the purpose of (a) selling services or goods in
competition with the Business of the Company; (b) inducing Company
Customers/Clients to cancel, transfer or cease doing business in whole or in
part with Company or its affiliates or (c) inducing Company Customers/Clients to
do business with any Person or business entity in competition with the Business
of the Company; or




(ii)

solicit, aid in solicitation of, induce, contact for the purpose of, encourage
or in any way cause any executive of Company or its affiliates to leave the
employ of Company or its affiliates, or interfere with such executive's
relationship with the Company or its affiliates.




        9.

No Cooperation. Director agrees he will not act in any manner that might damage
the Business of the Company. Director agrees that he will not counsel or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against the Company and/or any officer, director, employee, agent,
representative, shareholder or attorney of the Company, unless under a subpoena
or other court order to do so.








--------------------------------------------------------------------------------

        10.

Non-Disparagement. Each party agrees to refrain from any defamation, libel or
slander of the other, or tortious interference with the contracts and
relationships of the other.




        11.

Costs. The parties shall each bear their own costs, expert fees, attorneys' fees
and other fees incurred in connection with this Agreement. Notwithstanding the
foregoing, the Company will reimburse Director $2,500 for legal fees incurred
for review of this Agreement within thirty days of the execution of this
Agreement.




        12.   

Equity Holdings.




(a)

 

Outstanding options.  As of the Effective Date, Director holds options to

purchase 100,000 shares of Common Stock of the Company. Such options shall vest
immediately and will expire on April 25, 2013. The remaining terms of the
options will remain the same, including the exercise price.




(b)

Recovery of pledged shares.  The Company will use its best efforts to

return to Director or, if necessary, replace  the shares of Common Stock pledged
by Director to secure Senior Convertible Notes of the Company held by Gutman et
al.  The Director agrees to work with the Company to execute such documents as
necessary to achieve this Section 12 (b).

 

(c)

The Company agrees to use its best and expedited efforts when requested

by the Director to provide opinions and remove legends from stock as may be
requested by Director and which is lawful from time to time in order for
Director to sell his Stock.  Such opinions shall be at the cost of the Company.




        13.

No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.




        14.

Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.




        15.

Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Director concerning Director's separation
from the Company and supersedes and replaces any and all prior agreements and
understandings concerning Director's relationship with the Company and his
compensation by the Company.




        16.

No Oral Modification. This Agreement may only be amended in writing signed by
Director and the Chairman of the Compensation Committee or the Chief Executive
Officer of the Company. Such amendment must be approved by the Board of
Directors or otherwise comply with the Company’s By-laws as in effect at the
time of the amendment.




        17.   

Governing Law; Arbitration. This Agreement shall be governed by the laws of the
State of North Carolina.  Any disputes, contentions, controversies or claims
arising in connection with this Agreement between the parties shall, if
possible, be settled in an amicable way.  If, however, no understanding is
reached, such disputes, contentions, controversies and claims shall be
exclusively and finally settled by binding arbitration using a neutral
arbitrator. The arbitration shall be conducted utilizing the Expedited
Procedures under the Commercial Arbitration Rules of the American Arbitration
Association then in effect. The arbitration will be conducted in Boston,
Massachusetts. Director and the Company shall each share and pay equally the
fees and costs of the arbitrator and the arbitration. The decision by the





--------------------------------------------------------------------------------

arbitrator shall be binding and conclusive upon Director and the Company and
their respective successors, assigns and trustees, and they shall comply with
such decision in good faith, and Director and the Company each hereby submits
itself to the jurisdiction of the federal or state courts of the Commonwealth of
Massachusetts, but only for the entry of judgment or for the enforcement of the
decision of the arbitrator hereunder.  




        18.

Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.




        19.

Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that:




             (a)

they have read this Agreement;




             (b)

they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;




             (c)

they understand the terms and consequences of this Agreement and of the releases
it contains; and




             (d)

they are fully aware of the legal and binding effect of this Agreement.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




         

GigaBeam Corporation

 

 

  

 

 

 

 

By:  

/s/ Merrill A. McPeak

 

 

Merrill A. McPeak

Chairman of the Compensation Committee

 

 

   

 

 

Louis S. Slaughter, an individual

 

 

  

 

 

 

 

By:  

/s/ Louis S. Slaughter

 

 

Louis S. Slaughter

                                       







   





--------------------------------------------------------------------------------

EXHIBIT A




SECURED PROMISSORY NOTE




$150,000

April 25, 2008




               FOR VALUE RECEIVED, GigaBeam Corporation, a Delaware corporation
(the “Maker”), with its primary offices located at 4021 Stirrup Creek Drive,
Suite 400, Durham, NC 27703, promises to pay to the order of Louis S. Slaughter
(the “Payee”), upon the terms set forth below, the principal sum of one hundred
fifty thousand and 00/100 dollars ($150,000) (this “Note”).




1.      

Payments.




(a)

The full amount of principal and accrued interest under this Note shall be due
April 25, 2010 (the “Maturity Date”).  




(b)  

Maker will use its best efforts to make payments to Payee on this Note in
advance of the Maturity Date as follows: $10,000 of the principal amount by the
last day of the Maker’s fiscal quarter ending June 30, 2008 and the last day of
each fiscal quarter thereafter in the amount of $15,000.  Notwithstanding the
foregoing, as long as Maker uses its best efforts to make the foregoing payments
on this Note, any failure to make such payment(s) will not be considered a
default under this Note.




(c)

The Maker may prepay this Note for 100% of the full principal amount of this
Note at any time prior to the Maturity Date.




(d)

No interest will be paid on this Note.




2.      

Default. Maker shall be considered in “default” under this Note if it fails to
pay the principal amount in full by the Maturity Date.




3.

Security.  Maker and Payee agree to execute a Stock Escrow Agreement whereby
pursuant to which 300,000 restricted shares of the Maker’s common stock will be
held in an escrow account and will serve as Payee’s sole security in the event
of default hereunder. The number of shares Payee will be entitled to receive, if
any, and the issuance thereof will be governed by the terms of the Stock Escrow
Agreement.




4.

No Waiver of Payee’s Rights.    All payments of principal shall be made without
setoff, deduction or counterclaim. No delay or failure on the part of the Payee
in exercising any of its options, powers or rights, nor any partial or single
exercise of its options, powers or rights shall constitute a waiver thereof or
of any other option, power or right, and no waiver on the part of the Payee of
any of its options, powers or rights shall constitute a waiver of any other
option, power or right. Maker hereby waives presentment of payment, protest, and
all notices or demands in connection with the delivery, acceptance, performance,
default or endorsement of this Note. Acceptance by the Payee of less than the
full amount due and payable hereunder shall in no way limit the right of the
Payee to require full payment of all sums due and payable hereunder in
accordance with the terms hereof.




5.

Modifications.   No term or provision contained herein may be modified, amended
or waived except by written agreement or consent signed by the party to be bound
thereby.





--------------------------------------------------------------------------------




6.

Cumulative Rights and Remedies   The rights and remedies of Payee expressed
herein are cumulative and not exclusive of any rights and remedies otherwise
available under this Note or applicable law (including at equity). The election
of Payee to avail itself of any one or more remedies shall not be a bar to any
other available remedies, which Maker agrees Payee may take from time to time.




7.

Collection Expenses.   If Payee shall commence an action or proceeding to
enforce this Note, then Maker shall reimburse Payee for its costs of collection
and reasonable attorneys’ fees incurred with the investigation, preparation and
prosecution of such action or proceeding.




8.

Severability.    If any provision of this Note is declared by a court of
competent jurisdiction to be in any way invalid, illegal or unenforceable, the
balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.




9.

Successors and Assigns.   This Note shall be binding upon Maker and its
successors and shall inure to the benefit of the Payee and its successors and
assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.




10.

Lost or Stolen Promissory Note.   If this Note is lost, stolen, mutilated or
otherwise destroyed, Maker shall execute and deliver to the Payee a new
promissory note containing the same terms, and in the same form, as this Note.
In such event, Maker may require the Payee to deliver to Maker an affidavit of
lost instrument and customary indemnity in respect thereof as a condition to the
delivery of any such new promissory note.




12.

Due Authorization.   This Note has been duly authorized, executed and delivered
by Maker and is the legal obligation of Maker, enforceable against Maker in
accordance with its terms except as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally.  No
consent of any other party and no consent, license, approval or authorization
of, or registration or declaration with, any governmental authority, bureau or
agency is required in connection with the execution, delivery or performance by
the Maker, or the validity or enforceability of this Note other than such as
have been met or obtained. The execution, delivery and performance of this Note
and all other agreements and instruments executed and delivered or to be
executed and delivered pursuant hereto or thereto or the securities issuable
upon conversion of this Note will not violate any provision of any existing law
or regulation or any order or decree of any court, regulatory body or
administrative agency or the certificate of incorporation or by-laws of the
Maker or any mortgage, indenture, contract or other agreement to which the Maker
is a party or by which the Maker or any property or assets of the Maker may be
bound.




13.

Governing Law.   All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of North
Carolina, without regard to the principles of conflicts of law thereof.  Each of
Maker and Payee hereby irrevocably waive, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.





--------------------------------------------------------------------------------

14.

Notice.

  Any and all notices or other communications or deliveries to be provided by
the Payee hereunder, including, without limitation, any conversion notice, shall
be in writing and delivered personally, by facsimile, sent by a nationally
recognized overnight courier service or sent by certified or registered mail,
postage prepaid, addressed to the Maker, or such other address or facsimile
number as the Maker may specify for such purposes by notice to the Payee
delivered in accordance with this paragraph.  Any and all notices or other
communications or deliveries to be provided by the Maker hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service or sent by certified or registered mail, postage
prepaid, addressed to the Payee at the address of the Payee appearing on the
books of the Maker, or if no such address appears, at the principal place of
business of the Payee.  Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission if delivered by hand or by telecopy that has been confirmed as
received by 5:00 P.M. on a business day, (ii) one business day after being sent
by nationally recognized overnight courier or received by telecopy after 5:00
P.M. on any day, or (iii) five business days after being sent by certified or
registered mail, postage and charges prepaid, return receipt requested.




The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.

                                           

 

 

GIGABEAM CORPORATION

 

 

  

 

 

 

 

By:  

/s/ S. Jay Lawrence

 

 

S. Jay Lawrence

Chief Executive Officer

  





--------------------------------------------------------------------------------




EXHIBIT B




STOCK ESCROW AGREEMENT




This STOCK ESCROW AGREEMENT dated the ____ day of April, 2008, among Louis S.
Slaughter ("Holder"); GigaBeam Corporation., a Delaware corporation (the
"Company");  and  [insert independent, mutually agreed to third party],
 attorneys at law with an  address of [insert address] (the "Escrow Agent").




RECITALS




WHEREAS, Holder and the Company have entered into an Agreement and Release,
dated April 25, 2008 (the “Agreement”), and pursuant to such Agreement, the
Company issued to Holder, a Secured Promissory Note, dated April 25, 2008 (the
“Note”), in the principal sum of one hundred fifty thousand and 00/100 dollars
($150,000); a copy of which is attached as Exhibit A to the Agreement;




 WHEREAS, the Company, in order to secure payment of the Note to Holder, has
agreed to place 300,000 restricted shares of the Company’s common stock, par
value $0.001 per share, into escrow by the delivery of certificates evidencing
such shares to the Escrow Agent pursuant to the terms of this Stock Escrow
Agreement.




     

NOW, THEREFORE, in consideration of the covenants and agreements contained in
the Agreement and Release, the Note and this Stock Escrow Agreement, it is
agreed as follows:




     

1.    

Escrow Agent.  Holder and the Company appoint and designate [insert firm] as the
Escrow Agent for the purposes herein set forth.  The Company will pay up to
$2,500.00 in fees to the Escrow Agent.  Fees in excess of $2,500.00 will be paid
by the Holder.




     

2.     

Deposit of Shares.  Holder and the Company will deposit with Escrow Agent within
ten (10) business days following execution of this Agreement certificates
evidencing the 300,000 restricted shares of the Company’s common stock, subject
to adjustment as customary for any stock splits, stock dividends, combinations,
mergers, reclassification or other similar transactions on or after the date of
this Agreement (the “Escrow Shares”).  All such certificates shall be held and
disposed of by the Escrow Agent in accordance with the terms and provisions of
this Stock Escrow Agreement.




     

3.     

Escrow.  Holder and the Company authorize the Escrow Agent to keep and preserve
the Escrow Shares in its possession as security for the payment of the Note.




     

4.     

Default.  If the Company defaults in the payment of the principal amount owed
under the Note on the maturity date, and such default remains uncured for
fifteen (15) business days after written notice thereof, Holder shall have the
right to direct the Escrow Agent deliver to him certificates evidencing the
number of shares equal to the outstanding principal amount under the Note
divided by the lesser of (a) 0.33, subject to adjustment as customary for any
stock splits, stock dividends, combinations, mergers, reclassification or other
similar transactions, or (b) the closing price of the Company’s stock on the day
the Company defaults on the Note, or such subsequent business day if the day of
the default is not a business day. However, in no event shall the Company be
required to pay in excess of the 300,000 shares held in escrow, as adjusted.
 The Escrow Agent shall, at the end of ten (10) business days after receipt of
written demand from Holder, together with evidence that notice of the demand had
been give to the Company, deliver to Holder the certificates of the Company’s
common stock evidencing the proper amount of Escrow Shares as determined by the
Escrow Agent as set forth herein.  Any Escrow Shares remaining in the possession
of the Escrow Agent shall be cancelled.  Holder





--------------------------------------------------------------------------------

agrees to comply and cooperate with the Escrow Agent and the Company’s transfer
agent in order to effect the transfer of any shares due to Holder and/or to
cancel any Escrow Shares not due to Holder as a result of the Company paying
amounts due under the Note.  




Notwithstanding the foregoing, if before the end of the ten (10) business day
period, the Company has notified the Escrow Agent to withhold the delivery of
the certificates to the Holder, then the Escrow Agent shall not make delivery
until the controversy is settled either by an agreement between Holder and the
Company or by a final judgment of the Escrow Agent.




     

5.     

Dividends and Voting Rights.  Pending the payment of the Note in full, all
dividends declared on the shares held by the Escrow Agent shall be applied to
the payment of the Note. The Company shall have the right to vote the shares on
deposit with the Escrow Agent and Holder shall execute an appropriate proxy to
the Company.




     

6.     

Termination of Escrow.  If satisfactory proof has been presented to the Escrow
Agent that the principal balance under the Note has been paid in full, the
Escrow Agent shall deliver to the Company the 300,000 shares of the Company’s
common stock in its possession, less any shares issued to the Holder pursuant to
Section 4 herein, if any, and all obligations between the Holder, the Company
and the Escrow Agent shall thereupon cease.




     

7.     

Expenses.  The Company will pay the charges of the Escrow Agent, and any
reasonable attorneys' fees, expenses and other costs incurred by the Escrow
Agent in connection with the administration of the provisions of this Stock
Escrow Agreement.




     

IN WITNESS WHEREOF, this Agreement has been executed by each of the parties
hereto, all on the date first above written.




WITNESS:                         

 

HOLDER:

 

 

 

 

 

Louis S. Slaughter, Individually

 

 

 

 

 

 

ATTEST:                        

 

THE COMPANY:

 

 

 

 

 

 

 

 

GigaBeam Corporation, a Delaware corporation

 

 

 

 

By: 

 

 

 

S. Jay Lawrence

 

 

Chief Executive Officer

 

 

 

 

 

 

WITNESS:                         

 

ESCROW AGENT:

 

 

 

 

By: 

[name of escrow agent]

 

 

 




















--------------------------------------------------------------------------------

                             

EXHIBIT C




GIGABEAM CORPORATION

COMMON STOCK PURCHASE WARRANT




THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR UNDER ANY STATE SECURITIES LAWS.  THIS WARRANT AND THE
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THESE SECURITIES UNDER THE ACT OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL TO THE ISSUER THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  HOLDERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

FOR VALUE RECEIVED, Louis S. Slaughter (the “Holder”), is entitled to purchase
from GigaBeam Corporation, a Delaware corporation (the “Company”), subject to
the terms and conditions herein set forth, at any time before 5:00 p.m. Eastern
Standard Time (EST) time on April 25, 2011, such date being referred to herein
as the “Expiration Date”, 250,000 shares of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock of the Company, par value
$0.001 per share (the “Warrant Shares”), subject to adjustment of the number or
kind of shares constituting the Warrant Shares as hereinafter provided.  The
Holder is entitled to purchase the Warrant Shares for $1.00 per share, subject
to adjustment as hereinafter provided (the “Exercise Price”), and is entitled
also to exercise the other appurtenant rights, powers and privileges hereinafter
set forth.  The Company may lower the Exercise Price or extend the Expiration
Date at its sole discretion.

ARTICLE 1

DEFINITIONS




For all purposes of this Warrant, unless the context otherwise requires, the
following terms have the following meanings:




1.1

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified, and, in the
case of a Person who is a natural person, shall include any member of the
immediate family of such Person or any trust for the benefit of said family
members.




1.2

“Common Stock” means the Company’s authorized common stock, par value $0.001 per
share.




1.3

“Company” means GigaBeam Corporation, a corporation organized and existing under
the laws of the State of Delaware, and any successor corporation.




1.4

“Exercise Price” means the exercise price for the Warrant Shares established in
accordance with Article 4.




1.5

“Holder” means the holder of record of this Warrant as shown in the Company’s
register for such purpose as described in Article 2 hereof.





--------------------------------------------------------------------------------




1.6

“Person” means any natural person, sole proprietorship, general partnership,
limited partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, private or
governmental entity, or other party.




1.7

“Trading Price” means the price at which the Company’s Common Shares trade, in
any single transaction, subsequent to the execution of and prior to the
Expiration Date of this Warrant.




1.8

“Warrant” means this Warrant and any warrants issued on or in substitution for
this Warrant, including warrants issued in exchange for this Warrant pursuant to
Article 2 hereof.




1.9

“Warrant Shares” means the shares of Common Stock or other securities acquired
or to be acquired upon the exercise of the Warrant.




ARTICLE 2

EXERCISE OF WARRANT




2.1

Partial Exercise.  This Warrant may be exercised in whole or in part.  A partial
exercise must be for a minimum of 1000 shares.  In the event of a partial
exercise, the Company shall execute and deliver to the Holder (or to such other
Person as shall be designated in the Subscription Notice) a new Warrant covering
the unexercised portion of the Warrant Shares.




2.2

Procedure.  To exercise this Warrant, the Holder shall deliver to the Company at
its principal office:




(a)

a written notice, in substantially the form of the Subscription Notice appearing
at the end of this Warrant, of the Holder’s election to exercise this Warrant;




(b)

a check payable to the Company in the amount of the Exercise Price; and




(c)

this Warrant.




The Company shall as promptly as practicable, and in any event within twenty
(20) business days after receipt of such notice, execute and deliver or cause to
be executed and delivered one or more certificates representing the aggregate
number of shares of Warrant Shares to which the Holder is entitled and, if this
Warrant is exercised in part, a new Warrant as set forth in Section 2.1.




2.3

Name and Effective Date.  The stock certificate(s) so delivered shall be issued
in the name of the Holder or such other name as shall be designated in the
notice specified in Section 2.2.  Such certificate(s) shall be deemed to have
been issued and such Holder or any other Person so designated to be named
therein shall be deemed for all purposes to have become a Holder of record of
such shares as of the date the Company actually receives the notice and payment
as specified in this Article 2, subject to Article 3 hereof.




2.4

Expenses. The Company shall pay all expenses payable in connection with the
preparation, issuance, and delivery of such stock certificate(s), except that
the Holder shall pay any applicable stock transfer taxes.




2.5

Legal Requirements.  The Warrant Shares issued upon the exercise of this Warrant
shall be validly issued, fully paid, and nonassessable.








--------------------------------------------------------------------------------

2.6

No Fractional Shares.  The Company shall not issue a stock certificate
representing any fraction of a share upon partial exercise by a Holder of such
Holder’s rights hereunder.




2.7

Warrant Register.  The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose, in the name of the record Holder
hereof from time to time. The Company may deem and treat the registered Holder
of this Warrant as the absolute owner hereof for the purpose of any exercise
hereof or any distribution to the Holder, and for all other purposes, absent
actual notice to the contrary.




ARTICLE 3

TRANSFER




3.1

Permitted Transfers.  This Warrant shall not be transferable to any other Person
except with the written consent of the Company and subject to the limitations
set forth in Section 3.2 hereof.




3.2

Securities Laws.  Notwithstanding anything to the contrary in this Article 3,
neither this Warrant nor the Warrant Shares shall be transferable unless:




(a)

either a registration statement under the Securities Act of 1933, as amended
(the “Act”), is in effect covering this Warrant or the Warrant Shares, as the
case may be, or the Company has received an opinion from Company counsel to the
effect that such registration is not required; and




(b)

the transfer complies with any applicable state securities laws.




The Warrant Shares will bear a legend describing the restrictions on transfer
set forth in this Section 3.2.  By acceptance of this Warrant, the Holder
represents and warrants to the Company that this Warrant is acquired for the
Holder’s own account, for investment and not with a view to distribution within
the meaning of the Act and the Holder agrees that the Holder will not offer,
distribute, sell, transfer or otherwise dispose of this Warrant or the Warrant
Shares except as set forth herein.  Holder acknowledges that the Company has no
obligation to register this Warrant or the Warrant Shares.




ARTICLE 4

EXERCISE PRICE AND ADJUSTMENTS




4.1

Exercise Price.  The Exercise Price for the Warrant Shares shall be $1.00 per
share, subject to adjustment as described in this Article 4.




4.2

Stock Splits, Stock Dividends and Reverse Stock Splits.  If at any time the
Company shall subdivide (by reclassification, by the issuance of a Common Stock
dividend on Common Stock, or otherwise) its outstanding shares of Common Stock
into a greater number, the number of shares of Common Stock that may be
purchased hereunder shall be increased proportionately and the Exercise Price
per share of Common Stock shall be decreased proportionately as of the effective
date of such action.  The effective date of a stock dividend shall be the record
date for such dividend.  Issuance of a Common Stock dividend shall be treated as
a subdivision of the whole number of shares of Common Stock outstanding
immediately before the record date for such dividend into a number of shares
equal to such whole number of shares so outstanding plus the number of shares
issued as a stock dividend.  If at any time the Company shall combine (by
reclassification or otherwise) its outstanding number of shares of Common Stock
into a lesser number, the number of shares of Common Stock that may be purchased
hereunder shall be reduced proportionately and the Exercise Price per share of
Common Stock shall be increased proportionately as of the effective date of such
action.








--------------------------------------------------------------------------------

4.3

Reorganization and Reclassification.  In case of any capital reorganization or
any reclassification of the capital stock of the Company while this Warrant
remains outstanding, the Holder of this Warrant shall thereafter be entitled to
purchase pursuant to this Warrant (in lieu of the kind and number of shares of
Common Stock comprising Warrant Shares that such Holder would have been entitled
to purchase or acquire immediately before such reorganization or
reclassification) the kind and number of shares of stock of any class or classes
or other securities or property for or into which such shares of Common Stock
would have been exchanged, converted or reclassified if the Warrant Shares had
been purchased by the Holder immediately before such reorganization or
reclassification.  In case of any such reorganization or reclassification,
appropriate provision (as determined by resolution of the Board of Directors of
the Company) shall be made with respect to the rights and interest thereafter of
the Holder of this Warrant, to the end that all the provisions of this Warrant
(including adjustment provisions) shall thereafter be applicable, as nearly as
reasonably practicable, in relation to such stock or other securities or
property.




ARTICLE 5

LIMITATION OF LIABILITY




No provision of this Warrant shall be construed as conferring upon the Holder
the right to vote or to consent or to receive dividends or to receive notice as
a stockholder in respect of meetings of stockholders for the election of
directors of the Company or any other matter whatsoever as stockholders of the
Company.  In the absence of affirmative action by the Holder to purchase shares
of Common Stock in accordance with the terms of this Warrant, no provision
hereof shall give rise to any liability of such Holder for the Exercise Price or
as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.




ARTICLE 6

MISCELLANEOUS




6.1

Governing Law.  The rights of the parties arising under this Warrant shall be
construed and enforced under the laws of the State of North Carolina without
giving effect to any choice of law or conflict of law rules.




6.2

Notices.  Any notice or other communication required or permitted to be given or
delivered pursuant to this Warrant shall be in writing and shall be deemed
effective as of the date of receipt if delivered personally, or delivered by
overnight courier service or mailed by registered or certified mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other address in the United States of America for a party as shall
be specified by like notice; provided, however, that notices of change of
address shall be effective only upon receipt thereof):




(i)

to the Holder at the address set forth on the signature page to this Warrant.




(ii)

to the Company as follows:




GigaBeam Corporation

4021 Stirrup Creek Drive, Suite 400

Durham, NC 27703

Attention:  Chief Executive Officer




6.3

Severability.  If any provision of this Warrant shall be held invalid, such
invalidity shall not affect any other provision of this Warrant that can be
given effect without the invalid provision, and to this end, the provisions
hereof are separable.








--------------------------------------------------------------------------------

6.4

Headings.  The headings in this Warrant are for reference purposes only and
shall not affect in any way the meaning of interpretation of this Warrant.




6.5

Amendment.  This Warrant cannot be amended or modified except by a written
agreement executed by the Company and the Holder.




6.6

Assignment.  This Warrant shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns, except that no party may assign or transfer its rights or
obligations under this Warrant except to the extent explicitly permitted herein.




6.7

Entire Agreement.  This Warrant, together with its attachments, contains the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained.




[Signature page follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed in its name
by the officer named below.




         

GigaBeam Corporation

 

 

  

 

 

 

 

By:  

/s/ S. Jay Lawrence

 

 

S. Jay Lawrence

Chief Executive Officer

 

 




Dated:  April 25, 2008




Holder’s Contact Information




Name:  ______________________________




Address:  _________________________________________________

Address

City

State

Zip Code




Facsimile Number:  _____________________




Email address:  ________________________








--------------------------------------------------------------------------------

SUBSCRIPTION NOTICE




The undersigned, the Holder of a Common Stock Purchase Warrant issued by
GigaBeam Corporation, hereby elects to exercise purchase rights represented by
such Warrant for, and to purchase thereunder, _______________ shares of the
Common Stock covered by such Warrant and herewith makes payment in full therefor
of ___________________ and requests that certificates for such shares (and any
securities or the property issuable upon such exercise) be issued in the name of
and delivered to _______________________________ whose address is
____________________________________________ and whose tax ID number (or if a
natural person, social security number) is _____________.




If said number of shares of Common Stock is less than the number of shares of
Warrant Shares purchasable hereunder, the undersigned requests that a new
Warrant representing the balance of the Warrant Shares be registered in the name
of and issued and delivered to _________________ whose address is
____________________________________________.




The undersigned hereby agrees to pay any transfer taxes on the transfer of all
or any portion of the Warrant or Warrant Shares requested herein if the
undersigned has requested stock certificate(s) to be registered in a name or
names other than the name of the undersigned.




The undersigned agrees that, in the absence of an effective registration
statement with respect to Common Stock issued upon this exercise, the
undersigned is acquiring such Common Stock for investment and not with a view to
distribution thereof and the certificate or certificates representing such
Common Stock may bear a legend substantially as follows:  “The shares
represented by this certificate have not been registered under the Securities
Act of 1933, as amended, and may not be transferred except as provided in
Article 3 of the Warrant to purchase Common Stock of GigaBeam Corporation, a
copy of which is on file at the principal office of GigaBeam Corporation”







Signature guaranteed: __________________



